Case: 19-10060   Date Filed: 09/09/2020   Page: 1 of 25



                                                                  [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10060
                       ______________________

                  D.C. Docket No. 8:17-cv-02671-WFJ,
                    Bkcy No. 9:11-bkc-12770-CPM


In re: KATHLEEN MARIE FESHBACH,
       MATTHEW L. FESHBACH,

                                        Debtor.
______________________________________________

KATHLEEN MARIE FESHBACH,
MATTHEW L. FESHBACH,

                                              Plaintiffs - Appellants,

versus

DEPARTMENT OF TREASURY INTERNAL REVENUE SERVICE,

                                              Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 9, 2020)
                Case: 19-10060      Date Filed: 09/09/2020       Page: 2 of 25



Before JORDAN and TJOFLAT, Circuit Judges, and BEAVERSTOCK,∗ District
Judge.

JORDAN, Circuit Judge:

       This appeal arises out of the Chapter 7 bankruptcy of Matthew and Kathleen

Feshbach.     Following a bench trial, the bankruptcy court concluded that the

Feshbachs’ 2001 tax liability was not dischargeable under 11 U.S.C. § 523(a)(1)(C)

because the Feshbachs “willfully attempted . . . to evade or defeat” that liability. The

district court affirmed, and the Feshbachs appealed. With the benefit of oral

argument, we too affirm.

                                               I

       Mr. Feshbach is an investment professional and former hedge-fund manager.

Beginning in the 1980s, he employed a strategy called “selling short against the box”

that allowed him to delay the recognition of his taxable income from investments.

The strategy worked well for Mr. and Mrs. Feshbach for several years. Without

having to pay taxes on their “boxed-in” capital gains, they were able to build a $14

million home in Monte Sereno, California, in the 1990s. Mr. Feshbach believed that

he would never have to pay taxes on those capital gains and that he could pass them

on to his heirs untaxed.




       ∗Honorable Jeffrey U. Beaverstock, United States District Judge for the Southern District
of Alabama, sitting by designation.

                                               2
              Case: 19-10060    Date Filed: 09/09/2020   Page: 3 of 25



      Events in the late 1990s, however, forced Mr. Feshbach to close out his

investment positions and incur a tax liability of $1,950,827 in 1999. Although the

Feshbachs made some payments and received other credits during the 1999 tax year,

they did not submit a payment with their tax return.

                                         A

      In June of 2001, the Feshbachs submitted an “offer-in-compromise” to the

IRS to settle the outstanding tax debt from 1999 for $1 million, about half of what

they owed. They proposed an immediate payment of $200,000, a payment of

$300,000 upon the sale of their home in Bellaire, Florida (where they lived by that

point), and payment of the balance over the next five years. The Feshbachs made a

$200,000 payment toward their 1999 tax liability, consistent with their offer.

      The IRS evaluates an offer-in-compromise based on a number of factors,

including its collection potential, which is a function of the taxpayer’s assets and

anticipated future income minus “allowable expenses.” See generally 26 C.F.R.

§ 301.7122-1(b)–(c). Testimony at trial established that allowable expenses reflect

the taxpayer’s standard of living, using national averages for household spending.

Although the term seems to imply otherwise, an allowable expense is not a directive

that a taxpayer limit his spending on particular goods or services. Allowable

expenses instead help the IRS gauge an offer-in-compromise based on the taxpayer’s

income and lifestyle compared to that of the average American.


                                         3
               Case: 19-10060       Date Filed: 09/09/2020      Page: 4 of 25



       Considering the Feshbachs’ income and allowable expenses, the IRS believed

the offer was a “nonstarter.” The Feshbachs submitted documents showing that the

collection potential was not only greater than their offer, but also greater than the

entire debt. According to the IRS, the Feshbachs were living “way over their

allowable expenses” and their income was “high.” 1

       The Feshbachs withdrew their offer before the IRS could reject it. They opted

instead for a temporary agreement in which they would make monthly payments of

$1,000 while the IRS suspended its collection efforts. This arrangement was

intended to give the Feshbachs breathing room to sell their Florida home and adjust

their standard of living to free up cash for debt payments.

       The Feshbachs had, however, dug a deeper hole. To make the $200,000

payment with their first offer, they liquidated some securities. Those transactions in

turn yielded capital gains that contributed to a $3,247,839 tax liability for the 2001

tax year. By the time they filed their tax return for that year, the Feshbachs owed

the IRS a total of $5,198,156.

       That debt did not appear to be insurmountable for the Feshbachs. In 2001,

Mr. Feshbach founded a hedge fund for “ultra-high net worth” investors, and that




       1
        An IRS officer reviewing the original offer noted that the financial disclosures raised
“numerous problems, questions and concerns,” including that there was a “[m]ajor problem in
comparing . . . income.” The Feshbachs had reported that they were earning about $18,000 per
month, but bank account statements revealed about $50,000 per month in deposits.
                                              4
              Case: 19-10060    Date Filed: 09/09/2020   Page: 5 of 25



venture turned out to be highly profitable. Over the next nine years, the Feshbachs

would earn over $13 million. Unfortunately for the IRS, the Feshbachs would also

spend about $8.5 million on personal expenses and charitable contributions in that

same period, leaving a balance of more than $3.8 million on their tax debt.

      Back in 2002, though, the Feshbachs were optimistic about their hedge fund.

They had a network of millionaire and institutional investors, and they continued to

live in luxury while expanding their investment business. In 2002, for example, they

had $764,498.78 in expenses, including a domestic payroll of $58,832.90 and

household and personal expenses of $383,587.85.

                                         B

      The Feshbachs approached the IRS in 2002 with a second offer-in-

compromise. This offer was higher in dollar value than the first but much lower as

a percentage of their total liability. The Feshbachs by that point owed more than $6

million on their 1999 and 2001 taxes combined, including interest and penalties, and

proposed to settle with the IRS for $1.25 million.

      After reviewing their financial disclosures, an IRS officer determined that the

Feshbachs were earning much more income than they had reported and noted that

there “appear[ed] [to be] much more on [the] horizon.”          The Feshbachs had

represented on a Form 433-A financial disclosure document that they were earning

about $15,000 per month, or $180,000 annually. Yet they reported an income of


                                         5
              Case: 19-10060     Date Filed: 09/09/2020    Page: 6 of 25



$611,413 on their 2002 tax return. The following year, 2003, they reported an

income of $738,608 on their tax return. And the IRS officer was right—there was

indeed much more income on the horizon. For the next three tax years after they

submitted their second offer-in-compromise, the Feshbachs reported more than $10

million in income.

      As for the extant temporary agreement with the IRS, the Feshbachs had not

yet sold their principal Florida residence as they had represented. They would stay

in that home until 2008. Nor had they reduced their standard of living. They were

paying only $1,000 per month toward their tax debt, while continuing to incur

expenses that were “excessive” and “egregious” in the opinion of the IRS.

      While the Feshbachs were paying $1,000 monthly to the IRS in 2002 and

2003, their total personal expenditures were over $1.5 million. That included the

expenses listed above in 2002, and then, in 2003, another $106,150.42 on clothing

and care, $16,283.58 on entertainment, $40,080.94 on groceries, and $56,497.01 on

personal travel. The IRS officer who took over the case in 2003 believed that the

second offer-in-compromise was evidence of a delay tactic. The IRS ended up

rejecting that second offer, concluding that “there was no basis to compromise

because the [Feshbachs] had the ability to fully pay the tax liability.”




                                           6
              Case: 19-10060     Date Filed: 09/09/2020   Page: 7 of 25



                                          C

      With their second offer-in-compromise declined, the Feshbachs approached

the IRS in 2005 about an installment plan. The IRS explained that it would approve

such an arrangement, if at all, only on the 2001 debt, and only after the Feshbachs

paid the 1999 tax debt in full. The Feshbachs made two $50,000 payments in April

and May of 2005 and obtained a loan to pay the balance of the 1999 tax debt. The

IRS then approved a permanent installment plan in which the Feshbachs would pay

$120,000 per quarter until the 2001 debt was fully satisfied.

      From October of 2005 through January of 2008 the Feshbachs stayed on pace

with the installment plan, paying $1.2 million over ten quarters. But in 2008 the

financial crisis hit and Mr. Feshbach’s health declined. The investment fund faltered

and the Feshbachs began missing payments.

      In September of 2008, the Feshbachs made a third offer-in-compromise of

$120,000 on a $3.6 million balance for the 2001 tax debt. They proposed monthly

payments of $2,500 over 48 months. Along with this offer they submitted another

Form 433-A in which they claimed a monthly income of $833, or $9,996 annually.

At that time, they were incurring monthly household expenses of over $12,000. An

IRS officer testified at trial that he “knew either income was understated or expenses

overstated or a combination of the both.” In their next tax return, for the tax year




                                          7
               Case: 19-10060   Date Filed: 09/09/2020   Page: 8 of 25



2008, the Feshbachs claimed an income of $193,205 (19 times more than what they

stated on the Form 433-A).

      While their third offer was pending from September 2008 to August 2009, the

Feshbachs spent between $1,400 and $1,500 per month on entertainment, more than

$4,000 per month for groceries, $4,000 per month for domestic help, and $4,500 per

month on rent, in addition to other expenses. In 2009 and 2010, the Feshbachs spent

a total of about $90,000 on household employee wages and $143,000 in charitable

contributions. Mr. Feshbach made about $40,000 of those charitable contributions

through his business in his son’s name.

      After a lengthy review process, the IRS concluded in December of 2010 that

the Feshbachs had the means to pay $15,000 per month. The Feshbachs made four

$15,000 payments toward a new installment plan but ceased payments altogether in

May of 2011.

                                          II

      The Feshbachs filed for Chapter 7 bankruptcy in 2011, soon after they

defaulted on their installment payments to the IRS. They initiated an adversary

proceeding in the bankruptcy court seeking a determination that their 2001 tax

liability was dischargeable. The government opposed discharge, arguing that the

Feshbachs willfully attempted to evade and defeat that liability. It relied primarily

on the Feshbachs’ total income and spending over the previous nine years. The


                                          8
                Case: 19-10060       Date Filed: 09/09/2020       Page: 9 of 25



government later argued that the Feshbachs had submitted “deliberate lowball

offers-in-compromise which only served to delay” the payment of their taxes and

had “obfuscate[d] . . . their true financial picture in materials provided to the IRS.”

       After a bench trial, the bankruptcy court concluded in a comprehensive order

that the Feshbachs willfully attempted to evade or defeat their 2001 tax liability. See

In re Feshbach, 576 B.R. 660, 684 (Bankr. M.D. Fla. 2017). It found that the

Feshbachs earned $13,056,518 from 2002 to 2010 and had the capacity to pay their

2001 tax debt in full. Yet they chose to spend more than $8.5 million on personal

expenses and charitable contributions rather than paying their tax liability, leaving a

$3.8 million balance. See id. at 668–69.2

       The bankruptcy court did not credit Mr. Feshbach’s “self-serving” testimony

that the couple incurred these myriad expenses to cultivate an appearance of wealth,

attract clients, and generate income to pay down their tax debt. See id. at 675. Even

if some portion of the personal expenses could be attributed to promoting their hedge

fund business, the Feshbachs could not justify all of the personal spending as having

a business purpose. Much of their spending had “no bearing on the [their] earning

potential.” Id. at 676. The house in Aspen and fine dining, for example, could have


       2
          From 2003 to 2010, the Feshbachs’ personal expenses included $721,809 on travel,
$503,607 on clothing, $370,856 on groceries, $124,226 on entertainment, more than $233,000 on
a rented house in Aspen, Colorado (from 2005 to 2007), $78,429.26 on dining out, and $610,000
on hired help and a personal chef. The Feshbachs also spent $1.083 million on what they classified
as “other” personal spending and $530,900.86 on charitable contributions over that same period.
See id.
                                                9
             Case: 19-10060     Date Filed: 09/09/2020   Page: 10 of 25



no business purpose because the Feshbachs testified that they never entertained

potential clients outside of their home. Likewise, they failed to explain how

$721,806.60 on personal travel expenses helped the business when the hedge fund

already paid for Mr. Feshbach’s business travel. And they did not explain how

expensive private schooling for their son and large charitable gifts to the church

where Mrs. Feshbach worked helped generate income. See id. at 676–77. The

bankruptcy court concluded that the Feshbachs’ excessive discretionary spending

constituted an attempt to evade or defeat taxes. See id. at 677–78.

      The bankruptcy court also found that the Feshbachs acted willfully. See id. at

682. It rejected their argument that the offers-in-compromise demonstrated a good-

faith desire to resolve the 2001 tax debt. Taken in the context of their high income

and excessive personal spending, the offers-in-compromise were unrealistic. The

Feshbachs had instead used the offer process “in a calculated manner” to delay the

IRS collection efforts. See id. at 682. Therefore, even though the Feshbachs had

not defrauded the IRS, they acted willfully when they redirected their funds away

from paying their debt and toward their personal luxuries.

      At the conclusion of the trial, the bankruptcy court had requested briefing on

whether the Feshbachs’ tax debt could be partially discharged, in the event it

determined that the Feshbachs would not have been able to satisfy their entire debt

even if they had restrained their spending. See id. at 682–83. The bankruptcy court


                                         10
             Case: 19-10060       Date Filed: 09/09/2020   Page: 11 of 25



ultimately concluded that partial discharge would not have been permitted under

§ 523(a)(1)(C). See id. at 684. It observed that, while the question has not been

resolved by the Eleventh Circuit, most courts have concluded that partial discharge

is not allowed. See id. at 683.

      The Feshbachs appealed, and the district court affirmed. It ruled that the

bankruptcy court did not clearly err in finding that the Feshbachs willfully attempted

to evade or defeat their 2001 tax liability. See Feshbach v. Dep’t of Treasury,

Internal Revenue Serv., 594 B.R. 495, 500–01 (M.D. Fla. 2018).              Like the

bankruptcy court, the district court concluded that § 523(a)(1)(C) does not allow for

a partial discharge. See id. at 501–02.

                                          III

      A Chapter 7 debtor receives a general discharge from all debts that arose

before he filed a bankruptcy petition. See 11 U.S.C. § 727(b). This “fresh start” is

available to the “honest but unfortunate debtor.” In re Fretz, 244 F.3d 1323, 1326

(11th Cir. 2001) (quoting Grogan v. Garner, 498 U.S. 279, 286–87 (1991)). To

ensure that only the deserving debtor receives the benefits of discharge, Congress

has enumerated several exceptions. As relevant here, there is no discharge “for a tax

with respect to which the debtor . . . willfully attempted in any manner to evade or

defeat such tax.” 11 U.S.C. § 523(a)(1)(C).




                                           11
             Case: 19-10060     Date Filed: 09/09/2020   Page: 12 of 25



      We have set forth a two-prong test for whether a tax debt is dischargeable

under § 523(a)(1)(C). The government must prove by a preponderance of the

evidence (1) that the debtor “attempted in any manner to evade or defeat [a] tax,”

and (2) that the attempt was done “willfully.” In re Jacobs, 490 F.3d 913, 921 (11th

Cir. 2007); Fretz, 244 F.3d at 1327.

      To satisfy the conduct prong under § 523(a)(1)(C), the government must

demonstrate that the debtor “engaged in affirmative acts to avoid payment or

collection of taxes either through commission or culpable omission.” Jacobs, 490

F.3d at 921 (internal quotation marks and citation omitted). The universe of evasive

acts or omissions is broad: “Congress did not define or limit the methods by which

a willful attempt to defeat and evade might be accomplished and perhaps did not

define lest its effort to do so result in some unexpected limitation.” Fretz, 244 F.3d

at 1327 (quoting Spies v. United States, 317 U.S. 492, 499 (1943)). See also In re

Gardner, 360 F.3d 551, 557 (6th Cir. 2004) (explaining that cases interpreting

§ 523(a)(1)(c) “cast a wide net”). Mere nonpayment of taxes does not suffice to

render a debt non-dischargeable, but failure to pay is relevant evidence within the

“totality of conduct.” Fretz, 244 F.3d at 1328 (quoting In re Fegeley, 118 F.3d 979,

983 (3d Cir. 1997)).

      Apparently demonstrating our affinity for multipart tests, we have adopted a

three-prong test to determine whether a debtor’s attempted evasion under


                                         12
             Case: 19-10060     Date Filed: 09/09/2020    Page: 13 of 25



§ 523(a)(1)(C) is willful. The government must demonstrate that “(1) the debtor had

a duty under the law, (2) the debtor knew he had that duty, and (3) the debtor

voluntarily and intentionally violated that duty.” In re Griffith, 206 F.3d 1389, 1396

(11th Cir. 2000) (en banc). It is undisputed that the Feshbachs had a duty to pay

their 2001 tax liability and knew of that duty, so only the third prong is at issue in

this case.

      As the second court of review of a bankruptcy court judgment, we examine

that judgment independently and employ the same standards of review as the district

court. See In re Issac Leaseco, Inc., 389 F.3d 1205, 1209 (11th Cir. 2004). We

review the bankruptcy court’s findings of fact for clear error and conclusions of law

de novo. See Jacobs, 490 F.3d at 921. A bankruptcy court’s determination that a

taxpayer willfully attempted to evade or defeat a tax under § 523(a)(1)(C) is a

question of fact subject to clear error review. See id.

      A finding of fact is clearly erroneous if, after reviewing the evidence, we are

left with the definite and firm conviction that a mistake has been made. See

Morrissette-Brown v. Mobile Infirmary Med. Ctr., 506 F.3d 1317, 1319 (11th Cir.

2007). Stated differently, “[w]here there are two permissible views of the evidence,

the factfinder’s choice between them cannot be clearly erroneous.” Anderson v.

Bessemer City, 470 U.S. 564, 574 (1985).            Where findings “are based on




                                          13
             Case: 19-10060      Date Filed: 09/09/2020   Page: 14 of 25



determinations regarding the credibility of witnesses” at a bench trial, the reviewing

court must afford substantial deference to those findings. See id. at 575.

                                          A

      The Feshbachs argue that both courts below erred in concluding that their

personal spending alone could satisfy the conduct prong of § 523(a)(1)(C). They

contend that we must review that conclusion de novo because it expands our

interpretation of the statute.      We are not convinced that the Feshbachs’

characterization of the statute and our case law is accurate. See § 523(a)(1)(C)

(encompassing attempts “in any manner”); Jacobs, 490 F.3d at 926 (explaining that

the “conduct requirement is . . . satisfied by [the debtor’s] large discretionary

expenditures”). But even if we assume that they are correct, we need not address

the legal question of whether excessive personal spending alone can ever suffice.

As we explain, there is evidence of other conduct that supports the bankruptcy

court’s finding that the Feshbachs attempted to evade their 2001 tax liability.

      The bankruptcy court found that, while spending lavishly on personal luxuries

instead of paying their taxes, the Feshbachs used the offer-in-compromise process

to delay collection. That subsidiary finding was crucial to its analysis of the mental

state prong and its determination that the Feshbachs acted willfully. But the finding

touches on the conduct prong as well, as the bankruptcy court inferred willfulness

from the Feshbachs’ actions. Cf. Spies, 317 U.S. at 499–500 (explaining that a jury


                                          14
             Case: 19-10060     Date Filed: 09/09/2020   Page: 15 of 25



may infer willfulness for criminal tax evasion from the defendant’s conduct); United

States v. Sorrentino, 726 F.2d 876, 880 (1st Cir. 1984) (explaining that the jury may

infer willfulness for tax evasion “from the fact of underreporting [income] coupled

with evidence of conduct by the defendant tending to mislead or conceal”).

      We may affirm on any ground supported by the record, see Ry. Labor

Executives’ Ass’n v. S. Ry. Co., 860 F.2d 1038, 1040 n.2 (11th Cir. 1988), and we

consider the Feshbachs’ spending in this case, as did the bankruptcy court. See, e.g.,

In re Hamm, 356 B.R. 263, 277 (Bankr. S.D. Fla. 2006) (explaining that a debtor’s

“lavish lifestyle is [an] indicia of attempts to evade or default taxes such that they

are excepted from discharge under § 523(a)(1)(C),” and collecting cases). But we

also consider the Feshbachs’ conduct related to the offer-in-compromise process.

As will become evident, these two patterns of conduct were interrelated and formed

a larger mosaic of attempted evasion. See Fretz, 244 F.3d at 1328 (explaining that

a court may evaluate the “totality of conduct to determine whether or not the debtor

willfully attempted to evade or defeat taxes”) (quoting Fegeley, 118 F.3d at 983).

Considering their conduct as a whole, we conclude that the bankruptcy court did not

clearly err in finding that the Feshbachs attempted to evade their 2001 tax debt.

      Approaching the IRS with an offer-in-compromise is not, by itself, an act to

evade taxes or evidence of attempted evasion. That is true even if the IRS rejects

the taxpayer’s offer. The negotiation process is flexible, and taxpayers must have


                                         15
             Case: 19-10060     Date Filed: 09/09/2020    Page: 16 of 25



leeway to present good-faith offers, even if the IRS concludes that an offer is too

low or otherwise not acceptable. If we are quick to interpret rejected offers-in-

compromise as bad-faith attempts to evade, then we risk discouraging settlement.

      Having said that, we are not concerned that the result here will discourage

settlement offers in the future. This is not a case of the IRS rejecting good-faith or

facially reasonable offers-in-compromise.       There is ample evidence that the

Feshbachs approached the IRS with inadequate and unrealistic offers given their

income and spending, and that they used the offer-in-compromise process to delay

the payment of their taxes. See In re Colish, 289 B.R. 523, 533–34 (Bankr. E.D.N.Y.

2002) (finding that an attorney familiar with the offer-in-compromise process was

attempting to delay the collection of his taxes by filing “serial” offers that were

“clearly too low in relation to the tax obligations owed”).

      The bankruptcy court found that the Feshbachs were more sophisticated than

the average taxpayer. Mr. Feshbach, for example, testified that he did his

“homework” and was familiar with the Tax Code and IRS regulations. He would

have understood, then, that a pending offer would halt IRS collection efforts. See

26 C.F.R. § 301.7122-1(g). See also In re Mitchell, 633 F.3d 1319, 1324 (11th Cir.

2011) (“A pending offer in compromise halts any collection activity by the IRS, and

[the debtor] understood this.”); Colish, 289 B.R. at 533–34 (finding that the debtor

“knew that, while the offers were pending, he could forestall collection of all tax


                                         16
             Case: 19-10060     Date Filed: 09/09/2020   Page: 17 of 25



liabilities under consideration, which permitted him to delay filing bankruptcy and

seeking discharge of his taxes”).

       The Feshbachs took advantage of the offer process by continuing to maintain

an extravagant lifestyle. Before entering into the permanent installment agreement,

for instance, they paid only $1,000 a month under a temporary agreement while

spending hundreds of thousands of dollars on personal luxuries. It is true that they

were abiding by the temporary agreement insofar as they were making the required

payments. But they represented that they would reduce their expenses and sell their

Florida home as a condition of the temporary arrangement. They never lowered their

expenses and it took them several years to sell the home. In the two years governed

by the temporary agreement, the Feshbachs spent over $1.5 million on personal

expenditures. For that reason, the IRS rejected the second offer-in-compromise: the

Feshbachs, “[w]hile paying a token $1,000.00 monthly to [the] IRS[,] . . . continued

to maintain the same lavish lifestyle.”

       At trial, the Feshbachs tried to justify their personal spending as business

expenses, and they claimed they were unable to sell the Florida home despite honest

efforts. The bankruptcy court did not credit this evidence. It found that many of the

personal expenses had no business purpose whatsoever. It also concluded, from Mr.

Feshbach’s testimony, that the couple likely never intended to sell the home in the




                                          17
             Case: 19-10060     Date Filed: 09/09/2020   Page: 18 of 25



first place. We afford substantial deference to these findings, as they are based on

the credibility of witnesses at a bench trial. See Anderson, 470 U.S. at 575.

      There is also some suggestion that the Feshbachs obfuscated their financial

picture to the IRS during the offer-in-compromise process. The bankruptcy court

did not expressly address this issue, but the government raised it below. Although

we cannot say with 100% certainty that the Feshbachs deliberately lied about their

income or expenses, we cannot ignore the vast disparities between the income they

reported to the IRS during the settlement process and the income they actually

earned. The inference that the Feshbachs clouded their income and spending

bolsters the bankruptcy court’s finding that the Feshbachs used the offer-in-

compromise process as a delay tactic.

      Contemporaneous notes and trial testimony show that IRS officers believed

the incomes the Feshbachs reported on the Forms 433-A were inconsistent with their

actual incomes. An IRS officer reviewing the first offer had difficulty reconciling

the Feshbachs’ claimed and actual income because of the unexplained $50,000

monthly deposits to their bank accounts. With respect to their second and third

offers, the Feshbachs’ tax returns were also telling. On their 2002 and 2008 tax

returns, the Feshbachs claimed income about 3.5 and 19 times greater than what they

had represented months earlier. In 2002, the Feshbachs predicated their offer on an

annual income of $180,000, but on their next tax return they reported an income of


                                         18
              Case: 19-10060      Date Filed: 09/09/2020     Page: 19 of 25



$611,413. In September of 2008, the Feshbachs offered to settle their debt for a few

cents on the dollar based on an annual income of $9,996, yet they reported an annual

income of $193,205 on their subsequent tax return.

      In their briefing below, the Feshbachs argued that their income was accurate

when reported but that the delays in the IRS review process and volatility in their

business led to disparities with their tax returns. This argument is unconvincing

under the circumstances. The notion that the Feshbachs faced such difficult times

that they needed to settle their tax debt for cents on the dollar is difficult to reconcile

with their consistently excessive spending. Another taxpayer in the Feshbachs’

shoes—whose annual income really had dropped from the millions to $180,000 and

eventually to $9,996—would cut back on the personal chef, the dining-out, the

expensive private schooling, or the other recurring non-business expenses. The

Feshbachs never did that. In the two years after reporting an income of $180,000 on

a Form 433-A, the Feshbachs spent $1.5 million on themselves. And when they

submitted their 2008 offer of $120,000—just 3.3% of their total debt—the

Feshbachs were spending over $12,000 per month on household goods and services.

       Nor does it appear to be a coincidence that this happened multiple times. The

Feshbachs submitted meager offers to the IRS at conveniently low points in their

highly profitable business venture. Nothing in the record, other than post-hoc

argument, can explain the fortuitous and significant jumps in income soon after their


                                            19
             Case: 19-10060     Date Filed: 09/09/2020   Page: 20 of 25



offers were submitted. The bankruptcy court found that Mr. Feshbach was a

sophisticated taxpayer and investor who had done his homework combing through

IRS statutes and regulations. That is reason to be suspicious of the timing and

content of these offers.

      The Feshbachs also argued below that the $180,000 income on which they

predicated their second offer-in-compromise was based on an income average from

the prior four years, 1998 through 2001, modified to account for their “incurrence of

phantom income in 1999 and 2001.” Whether that is an accurate four-year average,

properly accounting for “phantom income,” we cannot say for sure. But the

Feshbachs’ argument is seriously weakened by their 1998 income of more than

$700,000. To end up with a four-year average of $180,000 after earning $700,000

in the first year, the Feshbachs would have needed to earn less than $20,000 over the

next three years (from 1999 to 2001). Yet they earned over $5,000,000 in 1999 and

around $8.5 million in 2001. It is difficult to believe that all this money was

“phantom” income. We see no evidence that Feshbachs lived as though they were

earning almost no income over any three-year period. On the contrary, an IRS

officer concluded in 2001 that the Feshbachs were living way over their allowable

expenses.

      In any event, even if the Feshbachs’ evidence and arguments could have

permitted a different result, they did not compel it. Our review of the bankruptcy


                                         20
                Case: 19-10060       Date Filed: 09/09/2020        Page: 21 of 25



court’s conclusion is for clear error. Having examined the record, we find substantial

evidence of attempted evasion and conclude that the bankruptcy court did not clearly

err. 3

                                                     B

         We now turn to the mental state prong of § 523(a)(1)(C). The Feshbachs make

two arguments. First, they contend that the bankruptcy court applied the incorrect

legal standard of mens rea. They assert that the government was required to prove

that their overspending was undertaken with the specific intent to evade taxes.

Second, they argue that even under the standard applied by the bankruptcy court, the

government failed to prove that they acted with the requisite mental state. We

disagree on both points.

         In Fegely, 118 F.3d at 984, the Third Circuit distinguished between the

criminal provisions of the Tax Code, which require proof of fraudulent intent, and

“civil willfulness” under § 523(a)(1)(c), which requires only a “voluntary,




         3
          We also reject the Feshbachs’ argument that the bankruptcy court improperly relied on
spending during the installment agreement period from 2005 to 2008. Because our review is for
clear error, we need not assess whether that conduct “disproportionately influenced” the outcome,
as the Feshbachs contend. There is ample evidence in the record of evasive conduct, including the
unrealistic offers-in-compromise from 2002 and 2008, which occurred both before and after the
installment agreement period. We agree with the government that it was not up to the IRS to
monitor the Feshbachs’ improving financial circumstances and modify the terms of the installment
agreement as necessary. The Feshbachs were the ones with the known duty to pay their 2001 tax
liability. They earned $2,476,250 in 2005, $4,637,590 in 2006, and $3,345,922 in 2007. They
could have retired their debt in full or at least set aside money to ensure that they stayed on pace
with the installment agreement. They chose not to.
                                                21
              Case: 19-10060      Date Filed: 09/09/2020    Page: 22 of 25



conscious, and intentional” attempt to violate a known duty to pay taxes. In Fretz,

244 F.3d at 1330, we adopted the civil willfulness standard, relying on Fegely. From

that point, “the established rule in this Circuit [has been] that a debtor’s tax debts are

non-dischargeable if the debtor acted knowingly and deliberately in his efforts to

evade his tax liabilities.” Mitchell, 633 F.3d at 1328. A showing of criminal

fraudulent intent is not required. See id. Accord Alan N. Resnick & Henry J.

Sommer, Collier on Bankruptcy ¶ 523.07[4] (16th ed. 2020); 3 William L. Norton

III, Norton Bankruptcy Law & Procedure § 57:7 (3d ed. April 2020). We also note

that the Feshbachs’ exact argument was rejected in United States v. Coney, 689 F.3d

365, 374 (5th Cir. 2012), and that decision relied on Fretz, 244 F.3d at 1330, and

similar cases from our sister circuits.

      Having concluded that the bankruptcy court applied the correct legal standard,

we review for clear error its finding that the Feshbachs acted willfully.               If

the totality of the circumstances tends to show that they acted voluntarily and

intentionally in their attempts to evade or defeat the payment of taxes, the third

prong of the mental state test is satisfied. See Griffith, 206 F.3d at 1396–

97; Fegeley, 118 F.3d at 983–84.

      In our view, the bankruptcy court did not clearly err in finding that the

Feshbachs acted willfully. For one, we have held that excessive discretionary

spending constitutes circumstantial evidence of willfulness. See Mitchell, 633 F.3d


                                           22
              Case: 19-10060      Date Filed: 09/09/2020    Page: 23 of 25



at 1329. See also In re Peterson, 317 B.R. 556, 564 (Bankr. N.D. Ga. 2004)

(explaining that “a debtor’s spending habits during the tax years in issue are relevant

under the totality test” with respect to the mental state prong). In addition, the

bankruptcy court also inferred willfulness from the Feshbachs’ exploitation of the

offer-in-compromise process.

      The Feshbachs cite numerous pieces of evidence that, in their view,

demonstrate a good-faith and genuine effort to pay their taxes. We do not weigh

that evidence in the first instance, as our review is for clear error, but their arguments

are not convincing in any event.

      For example, the Feshbachs contend that the bankruptcy court “disregarded”

the trial testimony of IRS officers that their offers were not dilatory. But there were

also the contemporaneous notes of the IRS officers who believed the offers were

intended to delay collection. The bankruptcy court, after having listened to the

testimony, credited the latter. It did not clearly err in doing so.

      The Feshbachs also argue that the IRS manual and internal regulations set

forth guidelines to evaluate evasive offers and point out that the officers never

rejected their offers as dilatory. They also assert that their efforts to compromise

yielded substantial penalties and interest, which they say suggests a lack of willful

evasion. But even accepting those contentions at face value, they are probative at




                                           23
             Case: 19-10060     Date Filed: 09/09/2020    Page: 24 of 25



best; they do not show that the bankruptcy court committed clear error. The

Feshbachs’ several subsidiary points and arguments do not carry the day.

                                          IV

      At the conclusion of the bench trial, the bankruptcy court asked the parties to

brief the issue of whether a partial discharge of the 2001 tax liability was possible.

In its order denying discharge, it explained that partial discharge would have been

relevant “if, for example, the [c]ourt determined that the Feshbachs would not have

been able to satisfy their entire tax debt even if they had restrained their spending.”

In re Feshbach, 576 B.R. at 682–83. It also concluded that partial discharge was not

available. See id. at 684.

      The bankruptcy court did not find that the Feshbachs were unable to pay the

entire debt, personal spending aside. Nor do we find anything in the record

suggesting as much, particularly given that the Feshbachs earned $13 million in

income over nine years, that their tax debt was less than half of that amount, and that

the IRS determined several times that they had the capacity to pay their debt in full.

Partial discharge is therefore not at issue, and we have no reason to reach the legal

question of whether § 523(a)(1)(c) would permit it.




                                          24
             Case: 19-10060   Date Filed: 09/09/2020   Page: 25 of 25



                                        V

       Without reaching the question of partial discharge, we affirm the bankruptcy

court’s judgment that the Feshbachs’ 2001 tax debt was non-dischargeable under

§ 523(a)(1)(c).

      AFFIRMED.




                                        25